John I. Purtle, Justice. This is a class action suit brought by appellant and those similarly situated challenging the past practice of the City of Little Rock and the state imposing a ten percent supplemental tax on gross receipts from the sale of wines by a retailer holding both wine and mixed drink permits. Trial in the lower court was on stipulations, documentary evidence and arguments. No testimony was taken. The chancellor found that the state and city could each impose the ten percent supplemental tax on wine sold by retailers holding both wine and mixed drink permits. The case comes before us under Supreme Court Rule 29 (1) (c) involving the validity, interpretation, construction and constitutionality of an act of the Arkansas General Assembly. We reverse the lower court’s decision and remand. On appeal the appellant argues three points: 1) that foreign wine is not included within the term “alcoholic beverages”; 2) that a wine permit holder is allowed to sell all wines without paying the supplemental tax, and; 3) that classifying foreign and domestic wine differently for taxing purposes is unconstitutional. The appellant held a wine permit pursuant to Act 120 of 1965 (Ark. Stat. Ann. §§ 48-626, et seq. [Repl. 1977]), as well as a mixed drink permit pursuant to Act 132 of 1969 (Ark. Stat. Ann. §§ 48-1401, et seq. [Supp. 1983]). The “Mixed Drink Act” (Act 132 of 1969) authorized sale of mixed drinks; authorized a supplemental gross receipts tax of ten percent to be levied by the state, and gave cities, towns and counties the right to levy an additional supplemental tax or fee. The application of the “Mixed Drink Act” to sales of wine was not commenced by taxing authorities until 1979. The issues presented are of statutory construction and constitutionality of an act of the Arkansas General Assembly. Ark. Stat. Ann. § 48-1402 (c) (Act 132 of 1969) provides: “‘alcoholic beverages’ means all intoxicating liquors of any sort, other than beer and native wine . . .” Ark. Stat. Ann. § 48-626 (b) defines wine by saying: “Wine” or “wines” shall mean any port wine, sherry wine, vermouth wine or other wines, the alcoholic content of which does not exceed fourteen percent (14%), regardless of whether such wines are manufactured within or without the State of Arkansas. Ark. Stat. Ann. § 48-1417 states: Any permit to sell alcoholic beverages for on-premises consumption shall include authority to sell... native and imported wine by the drink. Provided, however, that nothing in this act shall repeal Act 120 of 1965 regarding the licensing of restaurants to sell native wines as authorized in said Act, it being the intent hereof that a permit issued under this Act for sale of alcoholic beverages for on-premises consumption shall include authority to sell native or imported wines by the drink on the licensed premises, but any restaurant . . . may obtain a license under Act 120 of 1965 to sell native wines as authorized therein. Ark. Stat. Ann. §§ 48-1408 and 1409 provide that the gross receipts tax applies to the sale of alcoholic beverages, and additionally, cities, towns and counties are allowed to collect a supplemental tax of ten percent on the sale of alcoholic beverages for on-premises consumption pursuant to a mixed drink permit. Prior to 1979 the city and state interpreted the “Mixed Drink Act” to exclude wine if sold pursuant to a wine permit. In 1979 the city changed its stand to agree with the present holding of the trial court. The state followed suit in collecting the supplemental tax in 1982. Both here argue that foreign wine is subject to the additional tax because it is included in the term “alcoholic beverages”.1  We do not agree with appellant’s argument that foreign wines are not included within the meaning of “alcoholic beverages” as stated in Ark. Stat. Ann. § 48-1402 (c). The language is set out previously; it is obvious that the term embraces all intoxicating liquors of any sort except beer and native wine. We adhere to our statement in Vault v. Adkisson, 254 Ark. 75, 491 S.W.2d 609 (1973), where we stated: The meaning of a statute must be determined from the natural and obvious import of the language used by the legislature without resorting to subtle and forced construction for the purpose of limiting or extending the meaning. (Black v. Cockrell, 259 Ark. 367, 389 S.W.2d 881 [1965]) We see no need to pursue this argument further because the meaning is clear from the words used in the statutes. Secondly, it is argued that the trial court incorrectly held that sales of foreign wines were subject to the supplemental taxes even if the seller held a wine permit. We agree with appellant’s argument. It is undisputed that the holder of a wine only permit is allowed to sell both foreign and domestic wines. When a wine permit holder also obtains a mixed drink permit the city and state contend the foreign wine is sold pursuant to the mixed drink permit rather than the wine permit. We have many times held that when construing a statute imposing a tax, any doubt regarding its imposition should be resolved in favor of the taxpayer and against the taxing authority. Gaddy v. D.L.M., Inc., 271 Ark. 311, 609 S.W.2d 6 (1980). The expressed intent to impose a tax must be so clear that no reasonable mind could conclude otherwise. Cook v. Southwest Hotels, Inc., 213 Ark. 140, 209 S.W.2d 469 (1948). In the case before us the statutes had been interpreted as the appellant argues for many years before it was decided that another interpretation was in order. The attorney general interpreted the statutes both ways. Reasonable minds could not necessarily conclude that the supplemental taxes were in order. It is clear that a licensee holding a wine permit may sell both domestic and foreign wine. It is also clear that the holder of a mixed drink permit may sell alcoholic beverages, including non-domestic wine. Thus, foreign wine may be sold pursuant to either permit. Therefore, if a licensee holds both permits he may sell all wine pursuant to his wine permit. He is then being treated the same as wine only licensees with respect to sales of wine and the taxes thereon. In view of our holding in this case, it is not necessary to address the argument that the method of taxation being utilized by the city and state is unconstitutional. Reversed and remanded. George Rose Smith and Hays, JJ., dissent.   Act 844 of 1983 has removed all wines from the supplemental provisions of the “Mixed Drink Act.”